

KINZER TECHNOLOGY, LLC
9950 Mayland Drive
Richmond, Virginia 23233


October 2, 2007


Mr. Scott Oglum
Chief Executive Officer
Theater Xtreme Entertainment Group, Inc.
Pencader Corporate Center
250 Corporate Blvd Suite E & F
Newark, DE 19702


Re:
Kinzer Technology, LLC ("Kinzer") w. Theater Xtreme Entertainment Group, Inc.
("Theater Xtreme") -
March 2007 $2,700,000 Debenture ("Debenture")
   



Dear Scott:


To follow-up from our letter dated September 17, 2007, you have requested that
Kinzer further agree to (i) revise the cap on Theater Xtreme "Permitted
Indebtedness" under the above-referenced Debenture and the Securities Purchase
Agreement between Kinzer and Theater Extreme dated as of March 6, 2007, from
$1,000,000 to $2,000,000; and (ii) permit Theater Xtreme to defer interest
payments under the Debenture until June 28, 2008.


Per your request, this letter shall serve as Kinzer's agreement to increase the
cap on "Permitted Indebtedness" under the Debenture to $2,000,000. Kinzer also
agrees to permit Theater Xtreme to defer interest payments under the Debenture;
provided, however, that (i) Theater Xtreme shall be permitted to defer interest
payments due on October 1, 2007 and January 1, 2008 (the "Deferred Interest
Payments"); (ii) Theater Xtreme shall be required to make its regular interest
payment due on April 1, 2008; and (iii) on July 1, 2008, Theater Xtreme shall be
required to make its regular interest payment due as of such date as well as the
Deferred Interest Payments (which shall bring current all installment payments
of interest).


Please countersign below to acknowledge our mutual agreement and return to me.



 
Sincerely,
 
 
/s/ Daniel W. Ramsey
 
 
Daniel W. Ramsey
 
Assistant Secretary



Acknowledged and Agreed:
 
By:
/s/ Scott Oglum
October 3, 2007
 
Scott Oglum
Chief Executive Officer
Theater Xtreme Entertainment Group. Inc.
 

 
 
 

--------------------------------------------------------------------------------